Case: 19-13814   Date Filed: 04/10/2020   Page: 1 of 11



                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                          No. 19-13814
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 2:17-cv-00044-ECM-SMD


AMBER JERNIGAN,
TAYLOR JERNIGAN,


                                                        Plaintiffs-Appellants,


                                versus


CITY OF MONTGOMERY, ALABAMA,
OFFICER JEREMY BROWNING,


                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Alabama
                   ________________________

                           (April 10, 2020)
               Case: 19-13814     Date Filed: 04/10/2020     Page: 2 of 11



Before WILSON, WILLIAM PRYOR and LUCK, Circuit Judges.

PER CURIAM:

      Amber and Taylor Jernigan appeal the summary judgment in favor of the

City of Montgomery, Alabama, and its employee, Officer Jeremy Browning. 42

U.S.C. § 1983. Officer Browning arrested the Jernigans after misinterpreting a

computer database as listing outstanding warrants for their arrest instead of

criminal summonses. The Jernigans complained that Officer Browning falsely

arrested them in violation of the Fourth Amendment and that the City was

deliberately indifferent for failing to train its officers how to interpret its mobile

computer database. The Jernigans also complained of false imprisonment by

Officer Browning and of violations of state laws by the City and its officer, but the

Jernigans have abandoned any challenge they could have made to the summary

judgment against their claim of false imprisonment and to the refusal of the district

court to exercise its supplemental jurisdiction over their claims under state law. See

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318–19 (11th Cir.

2012). The district court ruled that Officer Browning was entitled to qualified

immunity for his reasonable mistake of fact and that City did not act with

deliberate indifference because it was not obvious that the failure to provide

additional training on the mobile computer database would result in improper

arrests. We affirm.


                                            2
              Case: 19-13814     Date Filed: 04/10/2020    Page: 3 of 11



                                I. BACKGROUND

       While in his patrol car, Officer Browning searched his computer for

outstanding arrest warrants. When trained on the mobile device, a field officer told

Officer Browning that the database catalogued warrants “for misdemeanors and

felonies.” In fact, the database catalogued warrants and criminal summons, and the

summonses were distinguishable by their case numbers, which contained the letter

“s.”

       Officer Browning mistakenly determined that the Jernigans had charges

pending for harassment, drove to their home, and arrested them. Officer Browning

detained the Jernigans in the back seat of his patrol car while dispatch verified their

arrest warrants. Approximately 40 minutes later, dispatch reported that the

Jernigans had summonses, not arrest warrants. Officer Browning immediately

released the Jernigans and apologized for his mistake.

       During discovery, Officer Browning testified that he was not told during

training on his mobile computer that criminal summons were catalogued with

warrants. He stated that the Jernigans’ case numbers included the letter “s” and that

he would not have arrested the couple had he been told during his training that the

“s” reflected an outstanding summons. Officer Browning could not recall whether

he received training concerning criminal summonses.




                                          3
              Case: 19-13814     Date Filed: 04/10/2020    Page: 4 of 11



      The Jernigans deposed J.E. King, a former police officer, about processing

and serving printed summonses and warrants. Mr. King stated that “[a]n affidavit

summons is usually—from my understanding it’s where there is a complaint, but it

doesn’t rise to the level of violation of a federal, state or local law.” When he

“worked the police desk,” he served criminal summonses and “never kn[ew] for an

affidavit summons to be sent by mail.” Mr. King also stated that, after “a summons

or a warrant is issued, the magistrate’s office usually transfers those to the police

department within a day or that day,” where they were “house[d] . . . in [the]

records section [of the police department] until they are ready to be served.”

Officers executed arrest warrants, according to Mr. King, when there is “some

reason or . . . an instance where a police officer comes in contact with that person

and has a reason to believe that they need to run a check on them to determine

whether or not there is a warrant.” But on further questioning, he stated “[t]here

[was] no set standard” for executing outstanding warrants and “no policy” that

prohibited police officers from arresting suspects on outstanding warrants.

      Officer Browning and the City jointly moved for summary judgment, which

the district court granted. The district court found that Officer Browning had

arguable probable cause to arrest the Jernigans based on “the unrefuted evidence in

the record . . . that Browning . . . [had a] mistaken understanding that the listing on

his computer was of warrants for arrest.” The district court ruled that Officer

                                           4
              Case: 19-13814     Date Filed: 04/10/2020    Page: 5 of 11



Browning was entitled to summary judgment because no clearly established law

declared “unlawful an arrest where an officer mistakenly thinks a warrant has been

issued for a person’s arrest based on the understanding of the information he

reviewed, but instead only a summons has issued.” The district court also ruled that

the City was entitled to summary judgment “because there [was] no evidence . . .

[it had received] notice of prior constitutional violations” caused by the mobile

computers and “the facts of the case f[e]ll outside of the narrow range of

circumstances where the need for training [was] ‘so obvious’ that a failure to

adequately train . . . [amounted to] deliberate indifference.”

                          II. STANDARD OF REVIEW

      We review de novo a summary judgment. Carter v. Butts Cty., Ga., 821 F.3d
1310, 1318 (11th Cir. 2016). We view the evidence and draw all factual inferences

in favor of the non-moving party. Id. Summary judgment is appropriate where

“there is no genuine issue as to any material fact.” Fed. R. Civ. P. 56(a).

                                 III. DISCUSSION

      The Jernigans challenge the summary judgment in favor of Officer

Browning and the City. They argue that Officer Browning lacked arguable

probable cause to arrest them. They also argue that the City acted with deliberate

indifference by failing to train Officer Browning how to interpret the mobile

computer database.

                                           5
              Case: 19-13814     Date Filed: 04/10/2020    Page: 6 of 11



   A. Officer Browning Had Arguable Probable Cause to Arrest the Jernigans.

      Officer Browning enjoys qualified immunity for his discretionary acts so

long as his “conduct [did not] violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Dalrymple v. Reno, 334
F.3d 991, 994 (11th Cir. 2003) (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)).

Because the Jernigans do not dispute that Officer Browning was acting within his

discretionary authority when he arrested them, they must “show that qualified

immunity is not appropriate.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

2002). “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments, and protects all but the plainly incompetent or

those who knowingly violate the law.” Messerschmidt v. Millender, 565 U.S. 535,

546 (2012) (internal quotation marks omitted). So Officer Browning enjoys

immunity from suit if his “error is a mistake of law, a mistake of fact, or a mistake

based on mixed questions of law and fact.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (internal quotation marks omitted).

      The Fourth Amendment protects citizens against an arrest without probable

cause. Carter, 821 F.3d at 1319. For probable cause to exist, law enforcement

officers must have facts sufficient to warrant a reasonable belief that the suspect

has or is committing a crime. Id. Qualified immunity protects an officer so long as

he has arguable probable cause to arrest. Grider v. City of Auburn, 618 F.3d 1240,

                                          6
              Case: 19-13814     Date Filed: 04/10/2020    Page: 7 of 11



1257 (11th Cir. 2010); Gold v. City of Miami, 121 F.3d 1442, 1445 (11th

Cir.1997). The standard of arguable probable cause is an objective one, and “does

not include an inquiry into the officers’ subjective intent or beliefs.” Rushing v.

Parker, 599 F.3d 1263, 1266 (11th Cir. 2010) (quoting Von Stein v. Brescher, 904
F.2d 572, 579 (11th Cir. 1990)). “Arguable probable cause exists where reasonable

officers in the same circumstances and possessing the same knowledge as the

Defendant could have believed that probable cause existed to arrest.” Id. (quoting

Case v. Eslinger, 555 F.3d 1317, 1327 (11th Cir. 2009)).

      Our precedents hold that arguable probable cause exists when an officer

makes a “reasonable mistake in the legitimate performance of [his] duties.”

Washington v. Rivera, 939 F.3d 1239, 1249 (11th Cir. 2019); Post v. City of Ft.

Lauderdale, 7 F.3d 1552, 1558 (11th Cir. 1993). In Post, we concluded that a

police officer had arguable probable cause to arrest a restaurant owner for violating

building code regulations based on the officer’s miscount of the number of

customers in the restaurant. Id. Based on Post, we concluded in Washington that a

probation officer had arguable probable cause to issue a warrant to arrest the

plaintiff for failing to pay a fine based on mistaken information provided by the

clerk’s office that the fine remained unpaid. 939 F.3d at 1241–42, 1249.

      Like the officers in Post and Washington, Officer Browning was entitled to

qualified immunity. Because Officer Browning “reasonably but mistakenly

                                           7
               Case: 19-13814     Date Filed: 04/10/2020     Page: 8 of 11



conclude[d] that probable cause [was] present[, he] [is] entitled to immunity.”

Hunter v. Bryant, 502 U.S. 224, 227 (1991) (internal quotation marks omitted).

The Jernigans argue that any reasonable officer “presented with a summons instead

of a warrant . . . would plausibly believe they were in possession of a valid

warrant,” but Officer Browning did not arrest the Jernigans using a document.

Officer Browning accessed the Jernigans’ case information on his mobile computer

and mistakenly determined there was a warrant for their arrest. Because Officer

Browning made a good faith mistake of fact in arresting the Jernigans, he is

immune from suit.

               B. The City Did Not Act With Deliberate Indifference.

      The Supreme Court has explained “that there are limited circumstances in

which an allegation of a ‘failure to train’ can be the basis for liability under

§ 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 387 (1989). “To satisfy the

statute, a municipality’s failure to train its employees in a relevant respect must

amount to deliberate indifference to the rights of persons with whom the [untrained

employees] come into contact.” Connick v. Thompson, 563 U.S. 51, 61 (2011). But

a municipality is not liable unless the “failure to train reflects a deliberate or

conscious choice.” Canton, 489 U.S. at 389. “[D]eliberate indifference is a

stringent standard of fault, requiring proof that a municipal actor disregarded a

known or obvious consequence of his action.” Bd. of Cty. Comm’rs of Bryan Cty.,

                                            8
               Case: 19-13814     Date Filed: 04/10/2020    Page: 9 of 11



Okl. v. Brown, 520 U.S. 397, 410 (1997) (internal quotation marks omitted). The

“plaintiff must present some evidence that the municipality knew of a need to train

and/or supervise . . . [and] made a deliberate choice not to take any action.” Gold v.

City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998). “A pattern of similar

constitutional violations by untrained employees is ‘ordinarily necessary’ to

demonstrate deliberate indifference for purposes of failure to train.” Connick, 563
U.S. at 62 (quoting Brown, 520 U.S. at 409).

      The Jernigans argue that their unlawful arrest evidences deliberate

indifference by the City. The Supreme Court has “left open the possibility that, in a

narrow range of circumstances,” a municipality may be held liable when a single

incident is the “obvious” consequence of a failure to provide specific training. Id.

To prevail, a plaintiff must prove that the violation of his or her federal rights was

“a highly predictable consequence” of failing to train its officers. Brown, 520 U.S.

at 409. The plaintiff must prove a correlation between “[t]he likelihood that the

situation will recur and the predictability that an officer lacking specific tools to

handle that situation will violate citizens’ rights.” Id.

      The Jernigans liken their situation to Brown v. Bryan County, 219 F.3d 450

(5th Cir. 2000), in which a jury found that a municipality acted with deliberate

indifference in failing to train a 21-year-old reserve sheriff’s deputy on the proper

use of a “takedown” arrest. Id. at 452–53. The deputy had only “been on the force

                                            9
              Case: 19-13814     Date Filed: 04/10/2020     Page: 10 of 11



for a matter of weeks,” had no prior experience as a law enforcement officer, had a

criminal record and an outstanding warrant for his arrest, and had been accused of

misconduct during his brief time on the force. Id. at 454–55. The Fifth Circuit

concluded that the jury “reasonably could have concluded that the County’s

decision not to train [the deputy], compounded by its policy of not requiring proper

supervision, was the ‘moving force’ behind the unconstitutional use of excessive

force, which caused Brown’s injury.” Id. at 465.

      The Jernigans failed to prove deliberate indifference on the part of the City.

This case is distinguishable from Brown because the City trained Officer

Browning. Officer Browning testified that he was trained how to use his mobile

computer, but that his trainer failed to instruct him how to differentiate between

arrest warrants and criminal summonses. The Jernigans do not argue, much less

explain, how the City could have predicted that Officer Browning would

misunderstand the database and mistakenly arrest citizens named in criminal

summonses. The couple faults the City for failing to train how to “properly serv[e]

summons,” but Officer Browning’s knowledge of how to serve a summons would

have made no difference because he did not know the Jernigans were named in

summonses instead of in arrest warrants. Because the Jernigans failed to prove that

the City was deliberately indifferent to their constitutional rights, the district court

correctly entered summary judgment in favor of the City.

                                           10
           Case: 19-13814   Date Filed: 04/10/2020   Page: 11 of 11



                            IV. CONCLUSION

     We AFFIRM the summary judgment in favor of Officer Browning and the

City of Montgomery.




                                     11